DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Group I, claims 16-24, in the reply filed on 3/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden of search.  This is not found persuasive because burden of search has been established with respect to classification and the need for non-coextensive searches.
The requirement is still deemed proper and is therefore made FINAL.

Claims 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/2022.

Specification
The substitute specification filed 10/12/2020 has been entered.  However, it is noted that the substitute specification did not include the amendment to the specification made on 6/30/2020.
Applicant should submit a new substitute specification including all changes to the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The enablement of claims 18, 21, and 24 requires availability of CNCM Deposit I-4894 as this material is recited, and thus required, by each of the claims. Accordingly, it is deemed that a deposit of this material should have been made in accordance with MPEP 2402. In order to certify that the deposit meets the criteria set forth in MPEP 2402, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number. Applicant is advised that the Patent Office accepts Budapest approved deposits, as long as assurance is provided that the deposited materials will be made irrevocably available with no restrictions upon issuance of a patent.
In addition, the specification should be amended to include the address of the depository.  See MPEP 2411.05.

Claim 16 is directed to a method for detecting in vitro or ex vivo the presence and/or the location of IGF-1R expressing tumor cells in a subject, the method comprising the steps of (a)  contacting a biological sample from the subject with the recited IGF-1R antibody, or antigen-binding fragment thereof, and (b) detecting the binding of the IGF-1R antibody or antigen-binding fragment thereof the biological sample.
	Claim 19 is directed to a method for detecting in vitro or ex vivo the percentage of tumor cells expressing IGF-1R in a subject, the method comprising the steps of (a) contacting a biological sample from the subject with the recited IGF-1R antibody, or an antigen-binding fragment thereof, and (b) quantifying the percentage of cells expressing IGF-1R in the biological sample.
Claim 22 is directed to a method for determining in vitro or ex vivo the expression level of IGF-1R in tumor cells in a subject, the method comprising the steps of (a) contacting a biological sample from the subject with the recited IGF-1R antibody, or antigen-binding fragment thereof, and (b) quantifying the level of binding of the IGF-1R antibody, or an antigen-binding fragment thereof, to IGF-1R in the biological sample.
The specification states that a “biological sample” may be any sample that may be taken from a subject.  The specification discloses that preferred biological samples include biopsy samples and biological fluids.
The methods of claims 16-24 are not enabled.  It appears that claims 19 and 22 are incomplete and require a detection step before quantification can occur.  Secondly, the biological samples of the claims are not required to contain tumor cells.  That is, the biological sample could be a non-tumor biological sample such as urine or hair.  In addition, even if a biological sample was contacted with the IGF-1R antibody and binding was detected, IGF-1R is present in both tumor and normal biological samples.  See background section of the specification.  The IGF-1 receptor is normally found in multiple cell types and tissues.  It is not found solely in tumor cells.  For example, none of the methods discriminate between binding to cells that are tumor cells versus binding to normal cells.  See in particular claim 16.  Note that in a tumor biopsy biological sample not every cell is tumorigenic.  Claim 19 doesn’t distinguish between quantifying the percentage of cells expressing IGF-1R in tumor cells versus the percentage of cells expressing IGF-1R in normal cells.  All expression is quantified. Claim 22 doesn’t distinguish between quantifying the binding of IGF-1R in tumor cells versus binding of IGF-1R in normal cells.  All binding is quantified.  Finally, with respect to claim 16, the method steps make no determination as to the location of IGF-1R expressing tumor cells in a subject.  For example, if the biological sample was serum and IGF-1R binding was detected, this would not identify the location of where the tumor cells originated such as the lung or breast.  The specification does not provide sufficient guidance on the biological samples that are associated with IGF-1R expressing tumor cells and suitable for use within the claimed methods.
The methods of claims 16-24 are not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 22 concerns determining the expression level; however, the final step is directed to quantifying the level of binding.  The claim is confusing as the body of the claim does not speak to expression levels.  It is unclear if applicant is equating binding with expression.

The prior art of record does not disclose the antibodies recited in the instant claims.  Parent application 15/569,566 issued as U.S. Patent No. 10,753,937 with claims to these antibodies.  They are free of the prior art. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa